        Case 1:20-cv-00878-KWR-CG Document 29 Filed 04/06/21 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

THE IMMANUEL PRESBYTERIAN CHURCH
OF ALBUQUERQUE, NEW MEXICO,

              Plaintiff,

v.                                                       No. CV 20-878 KWR/CG

CHURCH MUTUAL INSURANCE
COMPANY, S.I.,

              Defendant.

                  ORDER GRANTING MOTION TO EXTEND DEADLINE

       THIS MATTER is before the Court on Defendant Church Mutual Insurance

Company, S.I.’s Unopposed Motion for Order Extending the Deadline for Defendant to

Make Expert Witness Disclosures (the “Motion”), (Doc. 28), filed March 5, 2021. In the

Motion, Defendant explains that it “needs additional time to complete the [expert]

disclosures,” and that “[a]ll other dates will remain in place.” (Doc. 28 at 1). The Court,

having reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and

shall be GRANTED.

       IT IS THEREFORE ORDERED that the deadline for Defendant to submit expert

reports shall be extended to April 26, 2021.

       All other deadlines remain in effect unless amended by further order of the Court.

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
